USCA11 Case: 20-11208        Date Filed: 06/30/2021    Page: 1 of 5



                                                                [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-11208
                           ________________________

                      D.C. Docket No. 9:99-cr-08078-WPD-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff - Appellee,

                                        versus

WILLIAM ANDREW KINSEY, III,

                                                               Defendant - Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                   (June 30, 2021)

Before MARTIN, GRANT, and BRASHER, Circuit Judges.

MARTIN, Circuit Judge:

      William Kinsey, III, is currently incarcerated as a result of a series of

robberies he committed in 1999. For these crimes, which netted him just under
          USCA11 Case: 20-11208        Date Filed: 06/30/2021   Page: 2 of 5



$5,000, he is serving a sentence of more than 137 years’ imprisonment. His long

sentence was partially the result of Mr. Kinsey’s use of firearms during the

robberies, and the then-mandatory “stacking” of his firearm offenses. By

“stacking,” we refer to the government’s charging of multiple 18 U.S.C. §

924(c)(1) offenses in the same indictment, each of which then required a

consecutive sentence. Today, the law does not allow the type of “stacked”

sentence Mr. Kinsey received when there are two firearm charges in the same

criminal proceeding. See First Step Act of 2018 (“First Step Act”), Pub. L. No.

115-391, § 403, 132 Stat. 5194, 5221–22 (codified at 18 U.S.C. § 924(c)). Mr.

Kinsey’s co-defendant, who pled guilty and testified against Kinsey, served a

sentence of ten years’ imprisonment.

      In 2018, Congress enacted the First Step Act which, as relevant here,

modified the process for seeking compassionate release. Previously, only the

Director of the Bureau of Prisons (“BOP”) could file a motion seeking reduction of

a prisoner’s sentence for “extraordinary and compelling reasons.” 18 U.S.C.

§ 3582(c)(1)(A)(i) (2012). The First Step Act now allows courts to consider

motions filed by defendants themselves. Before bringing such a motion, a

defendant must either exhaust his administrative remedies or wait for “the lapse of

30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” First Step Act, Pub. L. No. 115-391, § 603(b), 132

                                           2
          USCA11 Case: 20-11208       Date Filed: 06/30/2021    Page: 3 of 5



Stat. 5194, 5239 (codified at 18 U.S.C. § 3582(c)(1)(A)). The First Step Act did

nothing to change the requirement that when adjudicating compassionate release

motions, district courts must ensure that any sentence reduction is “consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A).

      On January 31, 2020, more than thirty days after he submitted a request to

BOP (which never responded), Mr. Kinsey filed a motion for compassionate

release in federal court. He asserted that he is deserving of compassionate release

because: (1) his long sentence was partially a result of the now defunct practice of

stacking his § 924(c) charges; (2) he was punished much more harshly that his co-

defendant on account of his exercise of his Sixth Amendment right to trial; and

(3) his impressive record of rehabilitation (despite his de facto life sentence). He

says these facts together constitute extraordinary and compelling reasons

warranting his compassionate release.

      A few days after Mr. Kinsey filed his motion, the District Court summarily

denied it. Mr. Kinsey argues on appeal that the District Court is not bound by the

only policy statement the Sentencing Commission has promulgated describing

what “extraordinary and compelling” reasons warrant compassionate release. That

is because the policy statement contains language indicating that the BOP Director

must file the motion. See United States Sentencing Guideline § 1B1.13 (stating

                                          3
          USCA11 Case: 20-11208       Date Filed: 06/30/2021   Page: 4 of 5



that “[u]pon motion of the Director of the Bureau of Prisons,” the district court

may entertain a motion for compassionate release). Mr. Kinsey says that language

means the statement applies only to motions filed by the BOP Director. And

because Mr. Kinsey filed his own motion for compassionate release, he argues that

policy statement does not apply to his motion.

      Mr. Kinsey’s argument is now foreclosed by United States v. Bryant, ___

F.3d ___, 2021 WL 1827158 (11th Cir. May 7, 2021). Bryant held that Guideline

§ 1B1.13 and the accompanying application note apply to defendant-filed

compassionate release motions because the statement is “capable of being applied”

to those motions. Id. at *1. Also, Bryant reasoned that the language in the

statement indicating that the BOP Director had to file the compassionate release

motion is “prefatory” and does not limit the applicability of the policy statement.

Id. at *11.

      As a result, the District Court here was limited to considering the

“extraordinary and compelling” reasons outlined in the policy statement and

accompanying application note. The application note specifies that “extraordinary

and compelling reasons” exist when a defendant presents one of a set of medical,

age-related, or family circumstances, or: “[a]s determined by the Director of the

Bureau of Prisons, there exists in the defendant’s case an extraordinary and

compelling reason other than, or in combination with,” the specific reasons

                                          4
             USCA11 Case: 20-11208   Date Filed: 06/30/2021   Page: 5 of 5



outlined in the application note. USSG § 1B1.13 cmt. n.1(D). Mr. Kinsey does

not claim to have any of the age, family, or medical reasons outlined in the

application note. Nor has the BOP Director determined that Mr. Kinsey has

“other” extraordinary and compelling circumstances warranting release. Id.

      The District Court’s order denying Mr. Kinsey’s motion for compassionate

release is

      AFFIRMED.




                                         5